 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DYRELL WAYNE JONES,                            Case No. 1:19-cv-00396-DAD-JDP
12                 Plaintiff,                        ORDER DENYING PLAINTIFF’S RENEWED
                                                     REQUEST FOR COUNSEL
13           v.
                                                     ECF No. 33
14    C. PFEIFFER, et al.,
                                                     ORDER REQUIRING THAT DEFENDANTS
15                 Defendants.                       INDICATE, WITHIN FOURTEEN (14) DAYS,
                                                     WHETHER THEY WISH TO SCHEDULE A
16                                                   NEW SETTLEMENT CONFERENCE
17

18

19          For the reasons stated in the court’s previous order on the subject, see ECF No. 25,

20   plaintiff’s renewed motion for the appointment of counsel, ECF No. 33, is denied without

21   prejudice. The court will reconsider such a motion only if there is a change in the status of the

22   case—if, for instance, plaintiff appears more likely to prevail on the merits, or if the case appears

23   substantially more complex.

24          Plaintiff’s recent filing, ECF No. 33, also requests that the court reschedule the cancelled

25   settlement conference. The court is reluctant to stay proceedings once more, but will work to

26   schedule a new conference if all parties wish to do so. Within fourteen days of this order,

27   therefore, defendants are ordered to file a short notice indicating whether or not they wish to

28


                                                       1
 1   obtain a new settlement conference date.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     February 13, 2020
 5                                              UNITED STATES MAGISTRATE JUDGE
 6

 7   No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
